DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, and the species of claim 12, in the reply filed on March 16, 2022 is acknowledged.  The traversal is on the grounds that the Groups I-III have elements in common, and therefore the Groups may be searched and examined together without serious burden.  This is not found persuasive because restriction for examination purposes as indicated is proper, including because there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-11, 13, and 18-20 have been withdrawn.  Claims 1-8, 12, and 14-17 are currently pending and under examination.
	
This application is a Continuation of U.S. Patent Application No. 16/220416, filed December 14, 2018, now U.S. Patent No. 10,758,577, which claims benefit of priority to U.S. Provisional Application No. 62/598730, filed December 14, 2017.
Claim Objections

Claim 16 is objected to because of the following informalities:  “90 C” should instead read “90°C.”  
Claim 8 is objected to because of the following informalities: “Lactobacillus paracase” should instead be “Lactobacillus paracasei”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the metabolites" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites that the composition comprises “at least two microbes selected from the group consisting of Lactobacillus reuteri, Pediococcus acidilactici, and Enterococcus faecium.”  
Claim 3 recites that the composition comprises “at least one microbe selected from….”  This claim is indefinite, because claim 1 requires at least two microbes, where the microbes already include those present claim 3.  As such, it is unclear if the composition must comprise one of the listed microbes, or instead, if the composition is intended to further comprise at least one of the listed microbes in addition to the at least two microbes already present per claim 1.
With regard to claim 4, this claim recites in relevant part that the composition comprises a combination of microbes including “Lactobacillus reuteri, Pediococcus acidilactici, and Lactobacillus acidophilus and Lactobacillus reuteri, Pediococcus acidilactici, Enterococcus faecium and Lactobacillus acidophilus.”  This limitation is indefinite, because it is unclear what combination(s) are intended to be encompassed by this limitation.  It appears that a semicolon should be present following the first recitation of Lactobacillus acidophilus.
With regard to claim 5, this claim recites in relevant part that the composition comprises a combination of microbes including “Lactobacillus reuteri and Pediococcus acidilactici Lactobacillus reuteri and Enterococcus faecium” on line 2-3.  This limitation is indefinite, because it is unclear what combination(s) are intended to be encompassed by this limitation.  It appears that a semicolon should be present following Pediococcus acidilactici.
Claim 6 is indefinite, because it is unclear if “the metabolites produced by the microbes grown in combination” is intended to require metabolites produces by the species as already 
Claim 7 recites the limitation "the genera" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites that the composition “further comprises one or more of the species” that includes Lactobacillus acidophilus, Lactobacillus fermentum and Lactobacillus plantarum.  This claim is indefinite, because these species are already recited in claim 1.  As such, it is unclear how the composition can “further comprise” one or more of these species.  
Additionally with regard to claim 8, this claim recites the species of Lactobacillus lactis as well as Lactobacillus lactis ssp. Lactis.  This claim is indefinite, because it is unclear if these species are intended to represent the same or different microbes.  
Claim 14 recites “wherein a portion of the microbes comprising the composition”; this phrase is indefinite, because it is unclear how the microbes comprise the composition, as the microbes themselves are comprised within the composition.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 14 recites the broad recitation “2.2 months > 50,00,000 cfu/ml,” and the claim also recites “preferably for 4.8 months > 10,000,000 cfu/ml” which is the narrower statement of the range/limitation.
Additionally regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Further with regard to claim 14, it is unclear what the phrases “2.2 months > 50,00,000 cfu/ml,” and “4.8 months > 10,000,000 cfu/ml” are intended to mean.  It appears that “>” should instead be “where the microbes are present at greater than.”
Claims 12 and 15-17 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a composition comprising at least two of Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, Lactobacillus fermentum, and Lactobacillus plantarum, and their metabolites.  This judicial exception is not integrated into a practical application because the recited species are naturally occurring microbes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition comprises only naturally occurring microbes and the products they inherently produce.
	With regard to Step 1, the composition as claimed in claims 1-8, 12, and 14-17 is a composition of matter.  
With regard to Step 2A, prong one, Claims 1-5, 7, and 8 encompass a composition comprising at least two of Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, Lactobacillus fermentum, and Lactobacillus plantarum, and their metabolites.  Thus, claims 1-5, 7, and 8 are generally directed to a composition comprising natural microbes and their metabolites.  Applicant indicates that the strains are unique species obtained by the inventors from Pure Cultures, Inc., or obtained by bio prospecting from commercial dietary supplements, or obtained from the USDA/NRRL culture bank (Specification, Para. 101), including being isolated from the feces of healthy canines (Specification, Para. 102, Example 2).  Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, Lactobacillus fermentum, and Lactobacillus plantarum are known species of bacteria that are naturally occurring.  As such, the microbes recited in claims 1-5, 7, and 8 are deemed to be simply isolated from nature, either individually or together, and thus along with their inherently produced metabolites, are a natural product.  
With regard to Step 2a, prong two, claims 1-5, 7, and 8 do not recite any elements in addition to the composition comprising the microbes and their metabolites.  As such, there is no 
With regard to Step 2b, claims 1-5, 7, and 8 do not recite any elements in addition to the composition comprising the microbes and their metabolites.  As such, the claims do not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
With regard to dependent claim 6, this claim recites specific strains of the noted microbes.  Applicant indicates that the strains are unique species obtained by the inventors from Pure Cultures, Inc., or obtained by bio prospecting from commercial dietary supplements, or obtained from the USDA/NRRL culture bank (Specification, Para. 101), including being isolated from the feces of healthy canines (Specification, Para. 102, Example 2).  Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, Lactobacillus fermentum, and Lactobacillus plantarum are known species of bacteria that are naturally occurring.  As such, the microbes recited in claim 6 is deemed to be simply isolated from nature, either individually or together, and thus along with their inherently produced metabolites, are a natural product, and are not deemed provide additional limitations that would render the claimed subject matter eligible.  
With regard to dependent claims 12 and 14-17, it is noted that these claims recite only features or results that further characterize the microbes or their metabolites.  As such, claims 12 and 14-17 are not deemed provide additional limitations that would render the claimed subject matter eligible.  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7, 8, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smittle et al. (IDS; US 2016/0354417, Published Dec. 8, 2016).
With regard to claims 1-5, 7, 8, and 12, Smittle et al. teach a composition comprising Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, and Lactobacillus fermentum (Para. 9-10).  As the microbes cannot be separated from their properties, the microbes would necessarily produce metabolites, including a bacteriocin.  
With regard to claims 14-17, as noted above, Smittle et al. teach the composition as claimed, including the components as claim.  As the microbes cannot be separated from their properties, a portion of the microbes would necessarily be viable at room temperature for 2.2 months at greater than 50,000,000 cfu/ml; would have an organic acid profile that is stable after storage for six months at room temperature; would have an organic acid profile that is stable . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 11-14 of U.S. Patent No. 10,758,577.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass  a composition comprising microbes comprising Lactobacillus reuteri PCR7, Pediococcus acidilactici PCLL01, Enterococcus faecium PCEF02, and Pediococcus pentosaceus PCPP01, and further comprise, Lactobacillus fermentum PCF01, and their metabolites, including bacteriocin, produced by the microbes when grown in combination (Instant claims: 1-8 and 12; Cited Patent claims: 1, 2, 7).  Additionally, a portion of the microbes are viable at room temperature for 2.2 months at greater than 50,000,000 cfu/ml; have an organic acid profile that is stable after storage for six months at room temperature; have an organic acid profile that is stable when the composition is heated to 90°C for 6 minutes; and are stable after roller drying and/or spray drying the composition (Instant claims: 14-17; Cited Patent claims: 11-14).  

Conclusion

No claims are allowable.  However, claim 6 appears to be free of the art.

Art of Record:
Miller, IDS; US 2004/0091537, Published May 13, 2004 (composition comprising Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, and Lactobacillus fermentum).  

Smittle et al., IDS; US 2016/0338361, Published Nov. 24, 2016 (composition comprising Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, and Pediococcus pentosaceus, and metabolites produced by the microbes including short chain fatty acids, including acetic acid, propionic acid, and butyric acid).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653